Application by *768the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 2, 1994 (People v Schinas, 204 AD2d 362), affirming a judgment of the Supreme Court, Queens County, rendered July 20, 1990, and two judgments of the same court, both rendered November 26, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Ritter and Sullivan, JJ., concur.